AMENDMENT No. 1 to the OLED MATERIALS SUPPLY AND SERVICE AGREEMENT dated January 1, 2006 by and between PPG INDUSTRIES, INC. ("PPG") and UNIVERSAL DISPLAY CORPORATION ("UDC") This Amendment No. 1 shall amend and modify, to the extent of any inconsistency, the provisions of the above-referenced OLED Materials Supply and Service Agreement (the “Agreement”).The effective date of this Amendment No. 1 is January 4, 2008. 1. The Agreement is hereby amended to extend the Initial Term of the Agreement for an additional three (3) years, through December 31, 2011.Toward this end, the first sentence of Section 18.2 of the Agreement (Term) is hereby amended and restated as follows: “The initial term of this Agreement (the “Initial Term”) shall be from the Effective Date through December 31, 2011.” 2. All other terms and conditions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties by their duly authorized representatives have agreed to this Amendment No. 1: PPG
